Citation Nr: 0610305	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-32 956	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

FINDING OF FACT

The veteran does not currently have a diagnosis of ulcers.

CONCLUSION OF LAW

Ulcers were not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in July 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  In June 2004, he was 
further advised to submit any evidence in his possession that 
pertained to his claim.  While this request was after the 
initial denial of the veteran's claim, the rating agency 
subsequently readjudicated it based on all the evidence, 
without taint from prior decisions.  Thus, any error with 
respect to timing was non-prejudicial.  Furthermore, because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits.  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured, from both 
private and VA sources.  The veteran has been medically 
evaluated in conjunction with his claim.  

The veteran contends that he is entitled to service 
connection for ulcers, which he believes began while he was 
on active duty.  In order to establish service connection for 
the claimed disorder, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service medical records confirm that the veteran reported to 
sick call in August 1980 with a "long history of abdominal 
problems." The initial diagnosis was "probable peptic ulcer 
disease."  He was admitted for observation.  After three 
days, the diagnosis was confirmed as abdominal pain, probably 
psychophysiologic.  No ulcer was found through testing.

Post-service records, to include VA outpatient records, dated 
from November 1990 to June 2002, and private treatment 
records, dated from June 1994 to August 2004, are negative 
for diagnosis or treatment of an ulcer disorder.  Although 
the veteran has presented with frequent complaints of 
abdominal pain, these have not been associated with an ulcer.  
An abdominal ultrasound in February 2004 resulted in a 
diagnosis of "likely viral gastroenteritis" associated with 
AIDS.  In December 2005, service connection was granted for 
AIDS, and the disability was rated based in part upon the 
veteran's abdominal pains and resultant diarrhea.  Thus, a 
separate finding of service connection based on that 
abdominal pain is not warranted.  Nor is service connection 
warranted for ulcers, as there is no current diagnosis of the 
same.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for ulcers is denied. 

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


